DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 2/28/2020.
Claims 1-18 are pending and have been examined.

Double Patenting
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11330722 and claims 1-20 of U.S. Patent No. 11162203 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is substantially identical drawn to the similar concept of a flexible circuit, flexible conductive connections and circuit board mounted to a substrate/housing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a deformable conductive joint extending from a first end to a second end” in lines 5-6.  It is unclear as recited whether Applicant is simply defining a first end and a second end of the deformable conductive joint or is defining the positioning of the deformable conductive joint, e.g. from a first end of the substrate panel to a second end of the substrate panel.   Examiner suggests “a deformable conductive joint having a first end and a second end”.
Claim 10 recites “a deformable conductive joint extending from a first end to a second end” in lines 9-6.  It is unclear as recited whether Applicant is simply defining a first end and a second end of the deformable conductive joint or is defining the positioning of the deformable conductive joint, e.g. from a first end of the substrate panel to a second end of the substrate panel. 


Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is because although the closest prior art of record US 2020/0018004 A1 discloses a rigid circuit board on a rear of a substrate, a touch film and a conductive joint, and Moncrieff (US 9,615,468) teaches a conductive ink embedded in the film connecting a touch film to a printed circuit board, and although it is also known print ink circuits on a substrate for connection to additional circuitry, as shown by US 2019/0287892 A1, the prior art of record does not teach, suggest or motivate an appliance user interface defining an axial direction, the appliance user interface comprising: a substrate panel; a flexible capacitance touch circuit joined to the substrate panel; a deformable conductive joint extending from a first end to a second end, the first end being bonded to the flexible capacitance touch circuit; and a rigid circuit board bonded to the deformable conductive joint at the second end, the rigid circuit board being positioned behind the substrate panel along the axial direction, in the context of claim 1.
Claim 10 recites substantially identical subject matter is allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711